          Case 7:20-cv-03904-PMH Document 67 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUN LIANG, on his own behalf and on behalf of
others similarly situated,
                                                              ORDER
                            Plaintiff,
                     -against-                                20-CV-03904 (PMH)

MASTER WOK, INC., et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         On February 22, 2021, this Court issued an Order to Show Cause in connection with

Plaintiff’s application for a default judgment against Defendants. (Doc. 59). That Order to Show

Cause set the following schedule: (1) Defendants’ opposition papers must be filed and served by

March 19, 2021; and (2) Plaintiff’s reply papers must be filed and served by March 26, 2021. (Id.).

         On February 19, 2021, Plaintiff filed a motion for attorneys’ fees and costs. (See Docs. 56-

58). The briefing schedule associated with Plaintiff’s motion for attorneys’ fees will mirror the

schedule associated with the Order to Show Cause. Specifically: (1) Defendants’ opposition papers

to Plaintiff’s motion for attorneys’ fees must be filed and served by March 19, 2021; and (2)

Plaintiff’s reply papers must be filed and served by March 26, 2021.

         Plaintiff is directed to serve this Order on each Defendant and file proof of service on the

docket by 5:00 p.m. on February 26, 2021.



Dated:     White Plains, New York
           February 24, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
